DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1, 2, 4-6, and 8 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a pixel electrode in contact with the source electrode or the drain electrode in an opening provided in the organic film; and a common electrode comprising a region overlapping with the pixel electrode with an insulating film provided therebetween, wherein the source electrode and the drain electrode have a layered structure of aluminum and titanium, wherein, in a cross-sectional view parallel to a channel length direction, an end portion of the oxide semiconductor film extends beyond an end portion of the gate electrode, wherein, in the cross-sectional view, the source electrode and the drain electrode cover end portions of the oxide semiconductor film, wherein the pixel electrode and the common electrode comprise indium, zinc, and oxygen, wherein the oxide semiconductor film comprises a first oxide semiconductor 

Regarding claim 5, the prior art fails to anticipate or render obvious the claimed invention including “…a common electrode comprising a region overlapping with the pixel electrode with an insulating film provided therebetween, wherein the source electrode and the drain electrode have a layered structure of aluminum and titanium, wherein, in a cross-sectional view parallel to a channel length direction, an end portion of the oxide semiconductor film extends beyond an end portion of the gate electrode, wherein, in the cross-sectional view, the source electrode and the drain electrode cover end portions of the oxide semiconductor film, wherein the pixel electrode and the common electrode comprise indium, zinc, and oxygen, wherein the oxide semiconductor film comprises a first oxide semiconductor layer and a second oxide semiconductor layer over the first oxide semiconductor layer, and wherein an atomic ratio of gallium to indium in the second oxide semiconductor layer is higher than the atomic ratio of gallium to indium in the first oxide semiconductor layer…” in combination with the remaining limitations. Claims 6 and 8 are dependent upon claim 5 and are therefore allowable.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 






QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899